Citation Nr: 0018897	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  94-05 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fungus infection of the feet.  

2.  Entitlement to service connection for residuals of a 
shell fragment wound of the right thigh.  

3.  Entitlement to service connection for residuals of a 
laceration of the left palm.  

4.  Entitlement to service connection for residuals of 
fractures of both ankles.  

5.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967 and had periods of active duty for training from 
June 9 to June 24, 1978; July 7 to July 22, 1979; and from 
July 26 to August 9, 1980.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in July 1996, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, for additional development.  
Following the requested development, the RO continued its 
denial of the claims set forth on the title page of this 
decision.  The matter is now before the Board for final 
appellate consideration.  

In his Substantive Appeal received in March 1994, the veteran 
requested a travel board hearing at the RO.  However, in 
correspondence received in May 1996, the veteran stated that 
he no longer wanted a hearing.  

The issue of entitlement to service connection for residuals 
of fractures of the ankles is addressed in the Remand section 
of this decision.  



FINDINGS OF FACT

1.  With the exception of the issue of entitlement to service 
connection for residuals of ankle fractures, all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained.  

2.  The veteran served in combat in Vietnam.  

3.  No competent evidence has been submitted relating any 
fungal infection of the feet to service or to any incident of 
service origin.  

3.  The veteran's claims for service connection for residuals 
of a shell fragment wound of the right thigh, a laceration of 
the left palm, and fractures of the ankles are plausible.  

4.  Clear and convincing evidence has not been submitted to 
rebut the presumption that the veteran has residuals of a 
shell fragment wound of the right thigh and of a laceration 
of the left palm as a result of his combat service.  

5.  The veteran's initial claim for service connection for 
post-traumatic stress disorder was received on August 6, 
1990.  

6.  A rating decision dated in March 1993 granted service 
connection for post-traumatic stress disorder and assigned a 
10 percent rating, effective from August 6, 1990.  

7.  A 30 percent evaluation was granted for post-traumatic 
stress disorder, effective from August 17, 1994.  

8.  The rating criteria for evaluating mental disorders that 
became effective November 7, 1996, are not more favorable to 
the veteran in this case.  

9.  The service-connected post-traumatic stress disorder is 
productive of definite social and industrial impairment, but 
no more, effective from August 6, 1990.  

10.  The service-connected post-traumatic stress disorder is 
productive of no more than definite social and industrial 
impairment from August 17, 1994.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a fungal infection 
of the feet is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  Residuals of a shell fragment wound of the right thigh 
were incurred in wartime service.  38 U.S.C.A. 38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  

3.  Residuals of a laceration of the left palm were incurred 
in wartime service.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  

4.  The claim for service connection for residuals of 
fractures of the ankles is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

5.  The criteria for a 30 percent evaluation, but no more, 
for post-traumatic stress disorder, effective from August 6, 
1990, have been met .  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  However, the threshold 
question that must be addressed is whether the veteran has 
submitted evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a).  

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than mere allegation; the claim must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A well-grounded service connection claim 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and a current disability.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 524 U.S. 940 (1998); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Alternatively, a claim may be well grounded based on 
application of the rule regarding chronicity and continuity 
of symptomatology set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court of 
Appeals for Veterans Claims has held that the chronicity 
provision applies where there is evidence, regardless of its 
date, that shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such condition.  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply, a claim may still 
be well grounded "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

If a claim is not well grounded, however, the appeal must 
fail with respect to it, and there is no duty to assist the 
claimant further in the development of facts pertinent to the 
claim.  Struck v. Brown, 9 Vet. App. 145, 156 (1996).  

A.  Fungus infection of the feet

The record establishes that the veteran served in combat in 
Vietnam.  His DD-Form-214 shows that his decorations include 
the Combat Infantryman Badge, the Purple Heart Medal and the 
Parachutist Badge with Bronze Star Appurtenance.  His 
Enlisted Qualification Record shows that he served with 
airborne units in Vietnam from May 1966 to May 1967 and 
reflects that he received the aforementioned decorations.  

The veteran testified before a hearing officer in August 1994 
that he developed a fungus of the feet, which he called 
"jungle rot," while serving in Vietnam.  He reported that 
he continued to get fungus infections of his feet and that he 
had been treated for fungus of his toenails.  He said that 
the fungus on his heels was sometimes so thick that it "just 
completely cracks" to the point that there would be blood.  

On VA examination in August 1999, the veteran gave a 20-year 
history of thickening and fissuring of the soles of his feet 
and indicated that this condition grew worse after ankle 
surgery in 1991.  The assessment was hyperkeratosis with 
fissuring of both soles.  The examiner stated that this could 
be due to tinea versus atopic dermatitis versus ill-fitting 
shoes but was more likely a combination of all three 
conditions.  

The veteran's service medical records are completely negative 
for complaints or findings of a fungus infection of the feet, 
including any notations for "jungle rot".  The Board notes 
that under the provisions of 38 U.S.C.A. § 1154(b), service 
connection may be established in the absence of confirming 
service medical record entries where there is satisfactory 
lay or other evidence that an injury or disease was acquired 
in combat, if the evidence is consistent with the 
circumstances, conditions or hardships of such service.  See 
38 C.F.R. § 3.304(d) (implementing the statute).  

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that the provisions of 38 U.S.C.A. 
§ 1154(b) provide a reduced evidentiary burden for combat 
veterans that relates only to the question of service 
incurrence - that is, the question of what happened then - 
not the questions of whether the veteran has a current 
disability or whether the current disability is linked to the 
incident in service; both of these questions require 
competent medical evidence to answer.  Velez v. West, 11 Vet. 
App. 148, 154 (1998), and cases cited therein.  Section 
1154(b) "provides a factual basis upon which a determination 
can be made that a particular disease or injury was incurred 
or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition."  Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

Although the veteran claims that he has a chronic fungus 
infection of the feet as a result of his Vietnam service, 
there is no medical evidence linking any current infection of 
the feet to service or to an incident of service origin.  Nor 
is there any evidence of continuity of symptomatology of a 
fungus infection of the feet.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. at 498.  The veteran's medical 
records concerning his service with the Army National Guard 
from 1977 to 1981 are pertinently negative.  Although the 
veteran was seen in July 1979, while on active duty for 
training, for a bruised right heel, a fungus infection of the 
feet was not noted.  The earliest evidence of treatment for 
any form of foot infection is in the 1990's, when the veteran 
was seen by Louis G. Vidt, D.P.M., a private podiatrist.  In 
a letter dated in January 1997, Dr. Vidt observed that the 
veteran had toenails that were extremely deformed and that he 
had undergone removal of the toenails of numerous toes.  In a 
letter dated in February 1998, Dr. Vidt indicated that he had 
treated the veteran from 1991 to 1998 for surgical fusion of 
the joints in his feet and that he had also treated the 
veteran with more palliative procedures involving the toes 
and toenails.  However, no attribution to service was made.  
Although a fungus infection of the feet was noted on a VA 
skin examination in October 1994, it was not attributed to 
service.  

Indeed, the history provided by the veteran in August 1999 
suggests that any fungus infection of the feet originated 
long after the veteran's service in Vietnam.  Although the 
history then elicited arguably suggests that his fungal 
infections of the feet began during a period of active duty 
for training, there is, likewise, no competent medical 
evidence attributing any current fungal infection to a period 
of active duty for training.  38 U.S.C.A. §§ 101(24), 106, 
1131 (West 1991); 38 C.F.R. §§ 3.6, 3.303 (1999).  In the 
absence of competent evidence relating any current fungus 
infection of the feet to service, the claim is not well 
grounded and must be denied.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (en banc).  

B.  Shell fragment wound of the right thigh and laceration of 
the left palm

The veteran essentially contends that he sustained a shell 
fragment wound of the right thigh in Vietnam.  In January 
1997, he claimed that he sustained the wound when an incoming 
recoilless round exploded in the midst of his platoon.  He 
said that he was in shock from the loss of most of his 
platoon and did not receive treatment for the wound until it 
became infected.  When the infection cleared, he sought no 
further treatment for the wound.  He said that his thigh 
sometimes burned and that he still had muscle fatigue in the 
thigh as a result of the wound.  

In his January 1997 statement, the veteran maintained that he 
sustained a laceration of his left palm when a round came in 
while he was washing in a stream in Vietnam.  He said that he 
slipped and cut his palm open on a razor lying on a rock that 
he grabbed to catch his balance.  He said that his palm was 
stitched at a hospital that was in the process of relocating 
and that he was returned to the field an hour later.  The 
veteran said that he had to have his left palm restitched on 
many occasions.  He reported that the wound gradually closed 
and that it left him with an inch and a half scar on his left 
palm.  He reported that he now had problems grasping things 
and with strength in his left arm.  

In view of the findings and opinions of the VA orthopedic 
examiners in September 1990 and February 1999, the Board 
finds that the veteran's claims for service connection for 
residuals of a shell fragment wound of the right thigh, a 
laceration of the left palm, and fractures of the ankles are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Hensley v. West, No. 99-7029, slip op. at 15 (Fed. Cir. 
May 12, 2000) (threshold requirement for a well-grounded 
claim is "uniquely low" and emphasis in "vast majority of 
cases" will be on the merits of the claim).  The Board is 
satisfied that all relevant evidence has been obtained with 
respect to these claims and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  

In view of the Board's finding that these claims are well 
grounded, the Board must determine whether, under the 
provisions of 38 U.S.C.A. § 1154(b), the veteran has 
submitted satisfactory lay or other evidence of service 
incurrence or aggravation of the claimed injuries.  Collette 
v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  If a veteran 
produces credible evidence that would allow a reasonable 
fact-finder to conclude that the alleged injury was incurred 
in or aggravated by his combat service, he has produced 
"satisfactory evidence" to satisfy the first requirement of 
38 U.S.C.A. § 1154(b).  Id.  

A VA orthopedic examination in September 1990 revealed a 2 by 
2-centimeter irregular scar over the lateral aspect of the 
right thigh and a 5-centimeter well-healed post-traumatic 
scar at the palm of the left hand.  The pertinent assessment 
was history of shrapnel fragment injury of the right thigh 
and left hand with scars as described.  

On VA skin examination in October 1994, the examiner stated 
that the veteran had puncture scars, each one about half an 
inch in diameter, on the right thigh and right calf that were 
sustained in Vietnam.  A scar about 3 inches long across the 
site of the thenar eminence of the left palm was also noted.  
However, this scar was not attributed to any service injury.  

When examined by VA in February 1999, the veteran had a 1-
centimeter well-healed wound on the anterior lateral thigh 
area that he said represented the shrapnel area.  He said 
that it had to be debrided more than once during service for 
what sounded to the examiner like an infection.  However, the 
examiner found that the right thigh wound looked to be 
relatively well healed and without any significant scar 
complications.  The underlying musculature was intact with 
good strength.  The skin looked relatively normal.  The 
examiner also found that the veteran had a left palm wound 
that looked relatively well healed but resulted in some 
limitation of flexion of the wrist.  The orthopedic examiner 
attributed both the right thigh and left palm injuries to 
incidents of combat.  The veteran's service personnel records 
together with the recent medical evidence constitute credible 
evidence of service incurrence.  

Although the examiners do not appear to have considered the 
negative examination findings during the veteran's National 
Guard service, it bears emphasis that the orthopedic examiner 
in February 1999 indicated that he had reviewed the claims 
file prior to his examination of the veteran.  It is 
therefore just as reasonable to assume that he considered the 
findings shown in the service medical records for the 
National Guard but decided that they were not determinative.  

The opinion of the orthopedic examiner is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, and clear and convincing evidence to the contrary is 
therefore required to rebut the presumption of service 
connection that arises in these circumstances under 
38 U.S.C.A. § 1154(b).  Collette v. Brown, 82 F.3d at 393.  
Clear and convincing evidence means evidence that provides a 
"'reasonable certainty' of the truth of the fact in 
controversy."  Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  The Board is unable to find that there is a 
"reasonable certainty" that the veteran does not have 
current residuals of right thigh and left palm wounds that 
were sustained in combat.  The presumption of service 
connection is therefore not rebutted, and it follows that 
service connection must be granted.  

II.  Increased Rating for Post-traumatic Stress Disorder

The Board finds that the veteran's claim for an increased 
evaluation for post-traumatic stress disorder is plausible 
and thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded 
claim).  The Board is satisfied that all relevant evidence 
has been obtained with respect to this claim and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The record shows that the veteran's original claim for 
service connection for post-traumatic stress disorder was 
received on August 6, 1990, and was eventually granted by a 
rating decision dated in March 1993.  A 10 percent rating was 
assigned under Diagnostic Code 9411, effective from August 6, 
1990.  The veteran filed a timely notice of disagreement with 
this evaluation.  In October 1995, a hearing officer at the 
RO granted a 30 percent evaluation for post-traumatic stress 
disorder, and a rating decision dated the following month 
assigned an effective date for that evaluation of August 17, 
1994, the date of the veteran's personal hearing before the 
hearing officer.  

The veteran's claim for a higher evaluation for post-
traumatic stress disorder is an original claim that was 
placed in appellate status by his disagreement with the 
initial rating award.  Furthermore, as held in AB v. Brown, 6 
Vet. App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation. 
. . . "  The distinction between an original rating and a 
claim for an increased rating may be important, however, in 
terms of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.  

In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Under the rating formula for neurotic disorders that was in 
effect prior to November 7, 1996, a 30 percent evaluation was 
for application when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment; a 50 percent evaluation was warranted 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment; a 
70 percent evaluation was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and when psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent schedular evaluation required that 
the attitudes of all contacts except the most intimate have 
been so adversely affected as to have resulted in virtual 
isolation in the community and that there have been totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; the individual must have been demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, Code 9411 
(effective prior to November 1997).  Although poor contact 
with other human beings may be indicative of emotional 
illness, social inadaptability was evaluated only as it 
affected industrial adaptability.  38 C.F.R. § 4.129 
(effective prior to November 7, 1996).  

A 30 percent evaluation under Diagnostic Code 9411, as 
amended, contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Under Diagnostic Code 9411, a 50 percent evaluation 
contemplates occupational and social contemplates with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9411.  

It is apparent from a review of the rating criteria set forth 
above that the criteria in effect prior to November 7, 1996, 
were significantly more general than those effective on and 
after that date.  Following a review of the record, the Board 
believes that the old rating criteria are more favorable to 
the veteran in this case because they give a somewhat greater 
scope for a higher rating vis a vis the veteran's symptom 
complex.  Those criteria will therefore be used to rate the 
veteran's service-connected psychiatric disorder.  See 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so).  

The veteran contends that his service-connected post-
traumatic stress disorder is more severely disabling than 
currently evaluated.  

In its July 1996 remand, the Board requested that an opinion 
be obtained as to whether the veteran had alcohol or drug 
abuse as a consequence of his service-connected post-
traumatic stress disorder.  It was the opinion of the VA 
psychiatric examiner in February 1999 that the veteran's drug 
and alcohol abuse was secondary to his service-connected 
post-traumatic stress disorder because the veteran used these 
substances to try to control his symptoms and there was no 
indication that there were drug and alcohol problems prior to 
service.  

For claims filed after October 31, 1990, compensation 
benefits are not payable for disability that is a result of 
the abuse of alcohol or drugs.  Gabrielson v. Brown, 7 Vet. 
App. 36, 41 (1994), citing the amendment to 38 U.S.C.A. 
§ 1110 enacted by the Omnibus Budget and Reconciliation Act 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 (OBRA).  
See also 38 U.S.C.A. § 105(a) (West 1991).  This is equally 
true whether the claim is based on direct service connection 
or on secondary service connection under 38 C.F.R. § 
3.310(a).  Barela v. West, 11 Vet. App.  280, 282 (1998); see 
VAOPGCPREC 2-97, 62 Fed. Reg. 15,565 (1997).   However, the 
amendment does not apply to claims filed on or before October 
31, 1990.  Gabrielson, 7 Vet. App. at 41.  The VA General 
Counsel has held that claims for increase filed after October 
31, 1990, are subject to the amendments made by OBRA, 
including claims for increase predicated on a determination 
that the veteran's impairment could be related to an existing 
service-connected disability, e.g., arthritis allegedly 
associated with a service-connected traumatic joint injury.  
VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  The General 
Counsel stated that compensation may not be provided for 
disability distinct from the original service-connected 
disability unless the distinct disability was itself service 
connected.  Id.  The General Counsel continued as follows:  

Such an increased rating claim would 
involve an original compensation claim 
for additional disability, which would be 
subject to the requirements governing 
line of duty.  If the additional 
disability is a substance-abuse 
disability, section 105(a) would preclude 
establishment of direct service 
connection for that disability.  
Furthermore, even if the additional 
disability could be service connected 
under section 3.310(a) as proximately due 
to or the result of a service-connected 
disease or injury, 38 U.S.C. §§ 1110 and 
1131 prohibit the payment of compensation 
for a substance-abuse disability whether 
directly or secondarily service 
connected.  

The General Counsel continued:  

Since a claim for increase is a distinct 
claim from the original claim on which 
the underlying benefit was awarded, the 
amendments to sections 1110 and 1131 
would apply to a claim for increase, 
including an increased-rating claim, 
filed after October 31, 1990.  

The Board observes that the initial rating award in this case 
granted a 10 percent evaluation, effective from the date of 
receipt of the original claim for service connection for 
post-traumatic stress disorder in August 1990.  The veteran's 
disagreement with the level of that award, although filed 
after October 31, 1990, does not appear to be a claim for 
increase as contemplated in the General Counsel's precedent 
opinion, which, under 38 U.S.C.A. § 7104(c) (West 1991), is 
binding on the Board.  Rather, under Fenderson, it would seem 
to be part and parcel of the original rating award, since a 
"staged rating" is contemplated under the holding of that 
case.  

On VA psychiatric examination in September 1994, it was 
reported that the veteran had worked 18 years as a prison 
guard following service and been fired from his job in 
September 1989 apparently for tardiness and alcohol-related 
problems.  At the time of the examination, he was in his 
second semester as a business administration major at 
Duquesne University.  He reportedly had been last 
hospitalized at a VA facility from December 1993 to January 
1994 for flashbacks, nightmares, and an inability to sleep.  
He was then pertinently diagnosed with mild post-traumatic 
stress disorder, cocaine abuse, narcissistic personality 
disorder, and histrionic personality disorder.  A mental 
status examination was positive for a dysphoric mood and 
intrusive thoughts related to his combat and prison guard 
experiences.  His insight and judgment appeared to be 
somewhat limited, especially concerning substance abuse.  He 
indicated that he had problems with motivation, appetite and 
sleep.  He reported depression and passive suicidal ideation 
but said that he had no intent or plans.  He described 
episodic use of alcohol and cocaine "to self medicate" his 
depression, isolation and post-traumatic stress disorder 
symptoms.  He said that he had diminished interest in 
activities that involved interacting with others.  He 
reported that he had virtually no friends and described a 
pattern of isolation and withdrawal and an inability to 
sustain interpersonal relationships.  The diagnoses on Axis I 
were post-traumatic stress disorder, severe, chronic; 
episodic alcohol abuse; episodic cocaine abuse; dysthymia, 
late onset, with anxiety.  His psychosocial stressors 
included combat and post service stressors.  His Global 
Assessment of Functioning score on Axis V was 47.  

When hospitalized by VA in May 1995, the veteran had similar 
symptoms to those described above, but they apparently were 
participated by the stress of college final examinations.  
The diagnoses on Axis I were post-traumatic stress disorder, 
history of cocaine abuse, and history of alcohol abuse.  The 
diagnoses on Axis II were narcissistic personality disorder 
by history, and histrionic personality disorder by history.  
His Global Assessment of Functioning Score was 65.  

When admitted to a VA facility in April 1996, it was noted 
that the veteran had a history of multiple psychiatric 
admissions.  It was further reported that the reason for 
admission on this occasion was that the veteran had 
discontinued taking his anti-depressant medications for at 
least the previous two weeks.  The veteran attended Duquesne 
University, where he got good grades but claimed that he took 
400 milligrams of Trazadone off and on and that this 
medication made him excessively drowsy and that he could not 
pay attention in his classes the following day.  On 
admission, he voiced suicidal ideation and told personnel in 
the mental hygiene clinic that he planned to hurt somebody 
who had borrowed money from him.  He claimed that he was now 
experiencing an increase in flashbacks about Vietnam.  Post-
traumatic stress disorder and major depression were diagnosed 
on discharge in May 1996, but his Global Assessment of 
Functioning was 50 on admission and had reached 65 within the 
previous year.  (The record shows that his Global Assessment 
of Functioning was 65 when he was hospitalized by VA for 
treatment of post-traumatic stress disorder in August 1995.)  

In February 1998, the veteran was admitted to a VA facility 
after presenting with confusion and disorientation as to the 
date.  He was alert but appeared manic.  He was unable to 
verbalize sentences and refused to give any historical 
information.  He smiled pleasantly and was jovial.  He paced 
in the halls, able to sit for only brief periods.  While he 
sat, his legs were in constant motion.  He would not answer 
any questions.  He reported that he had not taken any 
medication in more than a year.  During hospitalization, he 
improved with therapy and medication.  He reported that in 
January 1998, he left home and stayed with a crack dealer and 
was smoking large amounts of cocaine, which seemed to account 
for his change in mental status.  A neurologic consultation 
resulted in the impression that the veteran's paranoia and 
hallucinations were related to acute crack cocaine use.  His 
mental status examination at discharge was unremarkable.  The 
diagnoses on Axis I were post-traumatic stress disorder, 
depression, and cocaine abuse.  His current Global Assessment 
of Functioning on Axis V was 10.  

The veteran was admitted to a VA hospital on May 3, 1998, 
with a chief complaint of "I'm a mess."  He stated that his 
father had shot his mother five days prior to admission and 
that he was present and called 911.  He appeared very anxious 
and restless; his feet were shuffling.  He stated that he had 
been using drugs - cocaine and marijuana - for the previous 
month.  He complained of increased symptoms of post-traumatic 
stress disorder, flashbacks, and trouble concentrating.  The 
diagnoses on discharge on May 15, 1998, were post-traumatic 
stress disorder and mixed substance abuse consisting of 
cocaine and marijuana.  His GAF score was 40.  

The more recent medical evidence shows that the veteran 
continues to exhibit significant symptoms of post-traumatic 
stress disorder and recurrent chronic major depression.  The 
findings on the VA psychiatric examination in February 1999, 
however, indicate that the increasing severity of his 
symptomatology is due in part to trauma that he experienced 
following service.  The examiner specifically found that his 
symptoms "are considered to have become more severe over 
time due to experiencing re-traumatization, first during 
employment as a prison guard and subsequently when he 
witnessed the shooting of his mother by his father and then 
himself."  The examiner reported that the veteran continued 
to experience flashbacks, nightmares and intrusive 
recollections of Vietnam, his prison experiences, and his 
parents' trauma.  The veteran was found to be socially 
isolated and withdrawn, has emotional numbing, was 
hypervigilant and had a startle response to loud noises.  As 
indicated above, the examiner was of the opinion that the 
veteran's alcohol and drug use was secondary to his post-
traumatic stress disorder because he used these substances to 
control the symptoms of his post-traumatic stress disorder.  
The examiner was also of the opinion that the veteran's 
depression was secondary to his post-traumatic stress 
disorder and his subsequent re-traumatization.  Finally, the 
examiner was of the opinion that because of the severity of 
the veteran's post-traumatic stress disorder and depression, 
and the chronicity of his symptoms despite treatment, the 
veteran was unemployable.  

When hospitalized by VA in May 1999 because of increased 
anxiety and depressed mood secondary to his post-traumatic 
stress disorder, he reported that he continued to have 
thoughts "of witnessing his mother shoot his father around 
one year ago."  He reported that he was unable to sleep, had 
some agoraphobia, nightmares of the shooting, and continued 
and increased use of cocaine.  He underwent in-depth 
psychiatric and psychological evaluation and was provided 
with individual, group, medication, and milieu therapies.  He 
admitted that he had been taking his medication only 
haphazardly at home.  His mood gradually improved, and he was 
discharged six days following admission on a regimen of 
medication.  His GAF score on discharge was 35.  

The veteran was seen in the VA mental hygiene clinic on 
several occasions during November 1999.  When seen on 
November 4, 1999, he reported that he anticipated returning 
to Duquesne University in January to complete his degree.  He 
was having slightly more lability in mood and slightly more 
intensified post-traumatic stress disorder symptoms, although 
it was felt that this was a function of not being in touch 
with his individual psychotherapist.  He also had increased 
anxiety about returning to school.  When seen on November 8, 
1999, he was coping fairly well but said that he had been 
spending more time with his mother, which triggered a lot of 
painful memories regarding his father's death and his 
mother's shooting.  He was sleeping about four hours a night 
and fairly well since he started exercising regularly.  He 
was reading a lot to keep busy with his school schedule.  He 
was dating someone and was working hard to set limits on 
controlling his personality.  He was insightful about his 
life and felt that he continued to grow and learn.  

When seen on November 22, 1999, the veteran discussed some of 
his concerns about returning to classes again.  He hoped that 
he would not shut down completely, get depressed, and have 
his symptoms of post-traumatic stress disorder increase as in 
the past.  

The following day, the veteran met with his VA vocational 
rehabilitation counselor.  They discussed his return to 
Duquesne University to obtain his bachelor's degree in 
accounting.  The veteran indicated that his major problem was 
his inability to function when April and May came, as this 
was the time frame that included the anniversary of his 
discharge and of his father's suicide.  A new rehabilitation 
plan was written for the veteran to complete his schoolwork 
and to graduate with a degree in accounting in August 2000.  

When seen by a VA psychiatrist on December 7, 1999, the 
veteran was felt to be slightly improved.  He was doing 
general conditioning exercises daily at his apartment 
complex.  The pertinent diagnostic impression was obesity.  
He was to be seen in the clinic in three to four months.  

It is undoubtedly the case, as the RO found, that the 
veteran's worsening recent symptoms are due in considerable 
measure to post service psychiatric trauma that cannot be 
attributed to his service-connected post-traumatic stress 
disorder.  This appears to be the case also with his 
increased recent cocaine use.  The Board notes that the 
Global Assessment of Functioning (GAF) assigned in February 
1999 was 40, while the GAF assigned a few months later was 
35.  The GAF is a scale reflecting the "'psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.'"  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (quoting the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV)).  A GAF in the range of 35 to 40 indicates major 
impairment in reality testing or communication, or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking or mood.  However, the GAF 
score assigned on Axis V in February 1999 reflects the whole 
spectrum of traumatic events that the veteran has 
experienced, which were listed on Axis IV as "[r]e-
traumatization - employment as a prison guard, father 
shooting mother and himself, father's death, social isolation 
and withdrawal."  It also appears to be the case that by 
November 1999, the veteran's psychiatric condition had 
stabilized and that he was planning to return to school to 
obtain a college degree.  The Board also observes that the 
veteran's lowest GAF score - 10 when hospitalized in February 
1998 - was a product of acute crack cocaine use.  While the 
veteran was severely impaired, this was only for a brief 
period, and his mental status cleared with treatment and a 
medication regimen.  

The veteran's claim has been continuously prosecuted since 
August 1990, prior to the trauma involving his parents.  His 
substance abuse has long been a prominent feature of his 
psychiatric disability picture, and this abuse cannot be 
attributed solely to symptoms resulting from his parents' 
trauma, nor, in all probability was it fully a product of his 
experiences as a prison guard.  By the same token, the 
service-connected evaluation may not be based on 
manifestations that are the result of nonservice-connected 
disability.  38 C.F.R. § 4.14 (1999).  

The veteran's statements on recent psychiatric evaluations 
show that his symptoms are due in no small part to his post 
service trauma.  The assignment of an evaluation for a 
service-connected disability is not an exercise in 
mathematics but in adjudicative judgment.  There is no clear-
cut demarcation between symptoms that represent definite 
social and industrial impairment and those that reflect 
considerable social and industrial inadaptability.  The Board 
concludes, however, that no more than definite social and 
industrial impairment has been shown as a result of the 
veteran's service-connected psychiatric symptoms, including 
his substance abuse, since he filed his claim for service 
connection in August 1990.  His recent increase in 
psychiatric symptoms appears attributable to the trauma 
surrounding his parents' domestic shootings.  The Board 
therefore finds that an evaluation in excess of 30 percent 
for post-traumatic stress disorder on and after August 17, 
1994, is not warranted.  

By the same token, the RO does not appear to have given 
sufficient weight to the substance abuse that was part and 
parcel of the veteran's service-connected psychiatric 
disorder prior to August 17, 1994.  The assignment of a 30 
percent evaluation in the years prior to August 17, 1994, 
seems consistent with the evidence then of record.  He was 
examined or hospitalized on a number of occasions prior to 
August 17, 1994, for his psychiatric disorder, but the 
overall level of his symptomatology prior to the death of his 
father seems relatively consistent.  On VA psychiatric 
examination in September 1990, he complained of flashbacks, 
nightmares, intrusive recollections, social isolation, 
depressed mood, disturbed sleep with two to three hours of 
sleep a night, and symptoms of a racing heart, increased 
breathing and sweating.  He had been detoxified from crack 
cocaine in July 1990, and he gave a history of having abused 
alcohol.  It was also reported that he had worked in 
Pennsylvania penitentiary system for 19 years, attaining the 
rank of lieutenant.  He was reportedly fired in September 
1989 after he had been tardy three times in a year.  It was 
also reported that the veteran had been arrested in October 
1989 and charged with possession of cocaine, although he 
claimed that he was not using it at the time.  He was then on 
probation.  A mental status examination revealed that he was 
quite anxious and very concerned that he would be unable to 
convey "how intense I feel."  His speech was careful and 
somewhat tremulous.  He described his mood as "I don't have 
any feelings."  His affect appeared to be euthymic, although 
there was a tendency toward inappropriate social smiles when 
discussing obviously stressful data.  His thought process was 
cogent.  He appeared to be intelligent and had insight.  He 
denied current alcohol and drug abuse.  The Axis I diagnosis 
was post-traumatic stress disorder.  The assessment on Axis V 
was fair.  The veteran stated that his alcohol and drug use 
was in order to get some relief from his described symptoms.  
The examiner remarked that the veteran appeared to be honest 
in the interview.  It was felt that the veteran's symptoms 
interfered "considerably" in his life.  

The veteran underwent a Minnesota Multiphasic Personality 
Inventory (MMPI) administered by in August 1991.  The MMPI 
was interpreted as indicating that the veteran had severe and 
chronic combat stress reactions, severe depression, worry, 
and social isolation.  There were also indications of a 
personality disturbance.  The clinical psychologist remarked 
that the veteran was quite suspicious and distrustful, was 
discouraged and depressed much of the time, and that his 
concentration was variable.  It was suggested that his 
thinking could be idiosyncratic at times.  He lived an 
isolated life and was being taken care of by his parents.  He 
was clearly unable to work at that time due to the intensity 
of his symptoms.  The diagnostic impressions were post-
traumatic stress disorder, major depression, and history of 
mixed substance abuse on Axis I; history of features of a 
mixed personality disorder were diagnosed on Axis II.  

In March 1992, the veteran's VA treating psychiatrist 
described his post-traumatic stress disorder symptoms as 
chronic and as moderate to severe.  His initial complaints 
were said to have been in 1990, and it was reported that he 
had been in individual and group psychotherapy since then.  
He reportedly lived with his parents, was unemployed, had 
very limited social contact, and had delayed a return to 
college because of troubling post-traumatic stress disorder 
symptoms.  He was then on a regimen of medications for sleep 
disturbance and depression.  A mental status examination was 
positive for some psychomotor retardation, a depressed mood 
"most of the time," and a flat to euthymic affect with a 
periodic sad affect.  He also displayed an angry affect that 
was felt to be appropriate to thoughts and perceptions.  His 
thought content was felt to be consistent with post-traumatic 
stress disorder and included ruminations about Vietnam, 
flashbacks, nightmares, intrusive thoughts, increased guilt, 
blocked grief, irritability, hyperarousal symptoms, and 
avoidance of reminders of Vietnam.  He was felt to have some 
memory derangement that vacillated between amnesia and 
"flooding".  He had some amnesia coupled with intrusive re-
experiencing of Vietnam.  He also had substantial difficulty 
with impulse control in groups and on trips with fellow 
veterans.  His judgment was within normal limits, and his 
insight was described as fair to good.  He was felt to be 
competent for VA purposes.  He was on psychotropic 
medications currently.  The psychiatrist remarked that the 
foregoing findings were a summary of his notes for the period 
from September 1990 to January 1992.  As of January 1992, the 
veteran's symptoms were felt to preclude employment, and he 
was judged "too unstable" for an inpatient stay at a 
specialized VA facility.  It was also felt that his prognosis 
was fair depending on his treatment and compliance.  

The record shows that the veteran was treated frequently in 
the VA mental hygiene clinic from August 1990 to July 1993 
for essentially the same disability picture, with symptoms of 
an episodic but persistent nature that were occasionally 
improved by medication.  He often missed appointments or 
canceled them.  He was involved in church activities and 
traveled frequently for his church.  He had also joined a 
singles club, become engaged, planned to return to school, 
and planned to join the Masons.  

When seen in June 1992, the veteran reported having been "in 
the middle of a shooting last Friday" and said that no one 
was shooting at him; he just happened to be there.  He said 
that afterward, "I took care of a guy that was bleeding.  I 
started to do first aid."  He stated that he was having more 
flashbacks and nightmares and was having flashbacks of the 
shooting.  When seen at the end of June, however, he reported 
having been appointed to a national board of Baptist laymen.  
When seen in July 1992, the veteran stated that he was having 
a difficult time recuperating from his re-traumatization.  
When seen in November 1992, he was agitated and very nervous.  
He was very anxious in the face multiple stressors that 
included feeling that the church and his family were asking 
too much of him.  When seen in January 1993, things were very 
hectic for him and he was increasingly angry at his family, 
which he felt did not give him enough control over his own 
life.  Later in January, it was reported that he appeared 
more stable and that he was very active in his church.  By 
June 1993, it was reported that the veteran had much anxiety 
concerning his recent relationship with a woman.  

The record in the period prior to August 17, 1994, is replete 
with reports that show that the veteran was treated as much 
for problems having nothing to do with his service-connected 
psychiatric disorder as for stressors related to Vietnam.  
Although there were indications that the veteran was 
unemployable during much of this period, it is by no means 
clear that this was due solely to symptomatology associated 
with his service-connected post-traumatic stress disorder.  A 
personality disorder has been indicated, but compensation 
benefits are not payable for a personality disorder as such.  
38 C.F.R. § 3.303(c) (1999).  

Moreover, there is evidence of exaggeration of symptoms, 
indeed, of considerable exaggeration of symptoms.  For 
example, when hospitalized by VA from December 1992 to 
January 1993, the veteran complained of flashbacks and 
nightmares and said that he was unable to sleep.  However, 
when the nursing staff was told to observe him closely, the 
staff reported that he slept well through the night.  Even 
though he had been told that if he awakened in the middle of 
the night, he should tell the nursing staff, he never 
informed the nursing staff in the middle of the night that he 
was having a hard time sleeping.  On one occasion, he 
reported that he was suicidal.  When told that his privileges 
would be withheld so that he could be observed on the unit, 
he immediately said that he had made a mistake and was not 
really suicidal.  Less than five minutes after he had 
complained of feeling suicidal, he was observed smiling and 
laughing with other patients.  During the next several days, 
it was reported, he continued to be sociable with other 
patients "and seemed to be very comfortable."  It was 
further reported that the veteran had problems following the 
rules on his unit.  Diagnoses on discharge from the hospital 
included narcissistic and histrionic personality disorders on 
Axis II.  

This evidence fatally undermines any notion that the veteran 
was unemployable solely as a result of his service-connected 
psychiatric disorder.  See 38 C.F.R. § 4.16(c); 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994) (holding as 
reasonable the VA General Counsel's interpretation of 
§ 4.16(c) that whenever unemployability was caused solely by 
a service-connected mental disorder, regardless of its 
current disability rating, a 100 percent schedular rating was 
warranted under 38 C.F.R. § 4.132).  

The Board concludes that the overall symptomatology produced 
by the service-connected psychiatric disorder is productive 
of no more than definite social and industrial impairment 
prior to August 17, 1994.  When the post service psychiatric 
trauma is not considered, and when allowance is made for the 
deleterious effects of substance abuse as self-medication for 
symptoms of his service-connected post-traumatic stress 
disorder, the Board is of the opinion that that the veteran's 
manifests symptoms that are "distinct, unambiguous, and 
moderately large in degree."  This equates to definite 
social and industrial inadaptability under the rating 
criteria previously in effect.  VAOPGCPREC 9-93, 59 Fed. Reg. 
4752 (1994); see Hood v. Brown, 4 Vet. App. 301 (1993).  The 
Board thus concludes that a 30 percent evaluation, but no 
more, is warranted for service-connected post-traumatic 
stress disorder from August 6, 1990.  

To find that the veteran was entitled to a 50 percent rating 
between August 6, 1990, and August 17, 1990, would require 
the Board to ignore the fact that his disability picture was 
significantly affected by psychiatric trauma unrelated to his 
military experiences.  This is not to diminish the impairment 
that clearly resulted from the service-incurred psychiatric 
trauma; it is only to say that the 30 percent rating assigned 
under Diagnostic Code 9411 for post-traumatic stress disorder 
accurately reflects the actual degree of functional 
impairment that his service-connected psychiatric disability 
produced, and still produces.  


ORDER

Service connection for residuals of a fungus infection of the 
feet is denied.  

Service connection for residuals of a shell fragment wound of 
the right thigh is granted.  

Service connection for residuals of a laceration of the left 
palm is granted.  

An evaluation in excess of 30 percent for post-traumatic 
stress disorder from August 17, 1994, is denied.  

A 30 percent evaluation for post-traumatic stress disorder is 
granted, effective from August 6, 1990, subject to 
controlling regulations governing the payment of monetary 
benefits.  


REMAND

The veteran testified in August 1994 that he injured his 
ankles making parachute jumps in service.  He said that he 
made 37 jumps, one of them a combat jump.  On the combat 
jump, he said that he "aggravated my ankle again" because 
of the heavy equipment he carried.  He stated that he first 
went to VA for treatment in 1990 and that he had undergone a 
number of surgeries on his ankles.  He claimed that he had 
had constant problems with his ankles since service.  He 
essentially maintains that he fractured his ankles as a 
result of multiple parachute jumps in service.  

The veteran has maintained that he received little if any 
treatment for these injuries during his period of active duty 
in the late 1960's.  His service medical records, which were 
received in May 1997, are silent regarding the claimed 
injuries, although the report of his separation examination 
shows that fallen arches were then noted.  Residuals of the 
claimed ankle injuries were not found on the veteran's 
examination for entry into the Army National Guard in October 
1977.  Although the veteran was treated for orthopedic 
complaints during two successive periods of active duty for 
training, residuals of ankle injuries were not noted.  

The record also shows that the veteran worked for 19 years as 
a prison guard until September 1989.  On an orthopedic 
examination in September 1990, he stated that while working 
as a prison guard, he fractured his right foot.  It was 
reported that X-rays taken at Bellview Suburban Hospital 
three years before disclosed an old fracture of both feet.  
The veteran said that he probably fractured "it" while he 
was a "passive [parachute]" jumper.  An examination 
revealed a gross deformity below the medial malleolus of the 
right foot.  The pertinent assessment was history of fracture 
of the right foot.  

Dr. Vidt reported in January 1997 that the veteran was 
initially seen in December 1990 with a complaint of right and 
left foot pain.  The veteran stated that he had fractured his 
ankle five years previously.  Dr. Vidt said that a CT scan 
revealed arthritic changes secondary to prior trauma.  He 
stated that the veteran eventually underwent surgical fusion 
of the subtalar joints of both feet.  Although he reported 
that the veteran related a history of bilateral injuries to 
the area of the subtalar joint, the injuries were not 
specified.  The service medical records are completely 
negative for complaints or findings of sprains, strains or 
fractures of the ankles.  

The VA orthopedic examiner in February 1999 noted that the 
veteran claimed that he had sustained multiple ankle sprains 
in service but had not received any formal treatment for the 
sprains.  The veteran stated that he had subtalar fusion on 
both sides in the early 1990's.  X-rays were interpreted as 
showing a retained screw in the left ankle for what appeared 
to be an anterior to posterior subtalar fusion; mild to 
moderate arthritic changes were visualized.  On the right, 
the hardware had been removed after surgery, and the subtalar 
joint appeared to be well fused.  Some mild to moderate 
arthritic changes were also seen.  The pertinent diagnosis 
was that the ankles had relatively significant deformity 
"which very well could have resulted from his activities as 
a paratrooper with recurrent ankle sprains leading to 
instability of the joints about the ankle and subtalar joints 
resulting in some premature arthritis."  The examiner said 
that the subtalar fusions were likely the result of the 
arthritic changes, which at the veteran's age, "would 
obviously be premature and I think this was certainly 
accelerated by his activities as a paratrooper."  

It is unclear whether the orthopedic examiner in February 
1999 took into account the intercurrent ankle injuries that 
apparently occurred many years following separation from 
service in 1967.  Nor does is it apparent whether the 
examiner considered the negative examination findings during 
the veteran's period of service with the National Guard in 
the 1970's.  

On a VA examination in October 1994, the veteran claimed that 
he had injured both ankles during jumps in 1966 and 1967 and 
that he walked on painful ankles from then until 1972, when 
"a discovery was made of the fracture of these ankles in 
1972."  Because of ongoing pain and disability, the veteran 
finally had surgical correction done on both ankles in 1990 
and 1991.  X-rays in October 1994 showed fusion of the 
bilateral talocalcaneal joints with no acute fractures 
visualized.  Mild degenerative changes were seen in the 
talonavicular joint bilaterally.  The examiner remarked:  
"It appears to me, from the story offered by the veteran, 
that he had been walking on fractured ankles from '66 to '67 
until the awareness was made of old fractures read in 1972 in 
the National Guard, and finally surgical correction in 1990 
and 1991."  

The proffered evidence is consistent with the circumstances, 
conditions, and hardships of the veteran's service.  The 
presumption of service connection under 38 U.S.C.A. § 1154(b) 
must be rebutted by clear and convincing evidence to the 
contrary.  Collette v. Brown, 82 F.3d at 393.  In view of the 
recent orthopedic opinion that ankle injuries in service led 
to the premature development of arthritis and hence to 
vulnerability to fracture, the Board concludes that further 
development of the medical evidence is warranted.  

Accordingly, the case is REMANDED to the RO for the following 
development:  

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matter remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2.  The RO should also request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for ankles injuries 
at any time since his separation from 
service in 1967.  With any necessary 
authorization, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.  This should 
specifically include any pertinent 
reports of treatment, including X-ray 
reports, generated in about 1987 at 
Bellview Suburban Hospital following the 
veteran's ankle fracture at that time.  

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and extent of any 
current residuals of ankle fractures.  
Any indicated studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The examiner is requested to 
review the claims file and render an 
opinion as to the etiology of any current 
bilateral ankle disability.  The examiner 
is requested to comment on the 
etiological significance, if any, of the 
findings in the service medical records 
for the veteran's period of National 
Guard service from 1977 to 1981, as well 
as on the significance of any ankle 
injury sustained following the veteran's 
separation from service in 1967 that the 
record might reveal.  A complete 
rationale should be given for any 
opinions or conclusions expressed.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim of 
entitlement to service connection for 
residuals of ankle fractures.  The RO 
should determine whether clear and 
convincing evidence has been submitted to 
rebut the presumption of service 
connection with respect to the bilateral 
ankle disability.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  



Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

